--------------------------------------------------------------------------------


Exhibit 10.28(b)




December 23, 2008


Mr. Mark Erwin
Senior Vice President Corporate Development & Alliances
Continental Airlines, Inc.
1600 Smith Street
Houston, Texas 77002


Second  Amendment (this “Second  Amendment”) to that certain Second Amended and
Restated Capacity Purchase Agreement among Continental Airlines, Inc.
(“Continental”), ExpressJet Holdings, Inc. (“Holdings”), XJT Holdings, Inc.
(“XJT”) and ExpressJet Airlines, Inc. (“ExpressJet” and, collectively with
Holdings and XJT, “Contractor”) dated as of June 5, 2008 (the “Original Second
Amended and Restated CPA”), as amended by that certain First Amendment to the
Second Amended and Restated CPA dated August 29, 2008 (the “Second Amended and
Restated CPA”)


As you are aware, Continental and Contractor are parties to the Second Amended
and Restated CPA. Continental and Contractor each desires to amend the Second
Amended and Restated CPA as specifically provided below in this Second
Amendment, with such amendments to be effective as of August 29, 2008:


Section 1.                      The revised Appendix 1 to Schedule 3 attached to
this Second Amendment hereby replaces in its entirety the Appendix 1 to Schedule
3 attached to the Second Amended and Restated CPA.  Continental and Contractor
agree that nothing in this Section 3 or in Appendix 1 to Schedule 3 attached
hereto shall in any way (i) amend or modify the provisions of Section 2.01(b) of
the Second Amended and Restated CPA, or (ii) create or disclaim (or be deemed,
construed or implied to create or disclaim) any obligation other than as is
expressly and specifically provided for in this Section 3 (and in Appendix 1 to
Schedule 3 attached hereto).


Section 2.                      Contractor agrees that following sentence shall
be added to the end of Section 2.b. of Appendix 4 to Schedule 3 attached to the
Second Amended and Restated CPA:


“Any expenses borne by Contractor to develop Contractor’s Fuel Efficiency
program for which Contractor intends to seek reimbursement from Continental as
herein provided must be pre-approved by Continental and any such expenses
reimbursed by Continental to Contractor shall be deducted from any dollar amount
of fuel savings (as determined by performing the calculations described in
clauses (a) through (d) above) prior to  determining the amount of any fuel
bonus payments payable to Contractor hereunder (it being acknowledged that any
such expenses not applied to savings shall be carried forward to future years as
necessary until the balance of such expenses is zero); provided, however, that
in no event shall the reimbursement of such expenses be conditioned upon, or
delayed pending, the achievement of any savings or other objectives under
Contractor’s Fuel Efficiency program.”


Section 3.                       Contractor and Continental agree that,
notwithstanding anything to the contrary in Section 2 of the First Amendment to
the Second Amended and Restated CPA, for purposes of calculating the amount that
Continental is required to pay to Contractor pursuant to the Second Amended and
Restated CPA in respect of any depreciation expenses associated with either
Covered Aircraft or Excess Inventory, the scheduled depreciation period for such
depreciation expenses chargeable to Continental pursuant to Subsection B.4.a.xi
of Schedule 3 to the Second Amended and Restated CPA shall not be shortened from
that period currently used by Contractor (as indicated by the invoices related
thereto that have been presented to Continental and paid by Continental),
notwithstanding any change in accounting treatment that Contractor may implement
relating to the period over which any such depreciation will be taken for
accounting purposes. The foregoing shall also apply to any future depreciation
expense associated with Covered Aircraft or Excess Inventory that may become
chargeable to Continental pursuant to Subsection B.4.a.xi of Schedule 3 to the
Second Amended and Restated CPA, it being agreed that Contractor shall, for
purposes of calculating the amount that Continental is required to pay to
Contractor pursuant to the Second Amended and Restated CPA, utilize either the
scheduled depreciation period that Contractor would have utilized prior to its
entry into of the Second Amended and Restated CPA (and consistent with the
invoices for depreciation expenses related to Covered Aircraft and Excess
Inventory presented to Continental and paid by Continental under the Existing
CPA) or any longer period that Contractor may utilize in respect of such
expenditures in accordance with generally accepted accounting principles.
Further to the foregoing, Contractor and Continental agree that with respect to
any capital expenditures specifically approved by Continental in writing related
to Covered Aircraft or Excess Inventory, in determining the amount of any
payment required to be made by Continental to Contractor pursuant to Section
8.03(g) of the Second Amended and Restated CPA, the “net book value” of such
assets referenced therein shall be deemed to mean and refer to the net book
value of such assets that would have been shown on Contractor’s most recent
financial statements if Contractor had accounted for such assets in the same
manner as Contractor had charged Continental for the related depreciation
expense. For the avoidance of doubt, it is acknowledged that if Contractor
retains a Covered Aircraft in accordance with Contractor’s rights to do so
pursuant to the Second Amended and Restated CPA, at the time as such Covered
Aircraft ceases to be a Covered Aircraft, Continental would no longer be
required to pay any depreciation expenses associated with such Covered Aircraft.


Section 4.                      Capitalized terms not defined herein shall be
defined as provided in the Second Amended and Restated CPA.  From and after the
date of this Second Amendment, references in the Second Amended and Restated CPA
to “this Agreement” shall mean and refer to the Second Amended and Restated CPA
as amended by this Second Amendment.  Except as specifically amended or modified
hereby, the Second Amended and Restated CPA shall remain in effect as
written.  The Second Amended and Restated CPA, as amended or modified by this
Second Amendment, is hereby ratified and confirmed in all respects, and shall be
deemed to constitute the entire understanding of the parties relating to its
subject matter (and further that any prior or contemporaneous oral commitments
shall have no force or effect), and such agreement, as so amended hereby, may
not be further amended, modified or changed except by further agreement in
writing signed by the parties hereto.  This Second Amendment may be executed by
the parties hereto in any number of separate counterparts, all of which shall
constitute one agreement.  All signatures need not be on one counterpart.


If Continental is in agreement with the above, please indicate its agreement by
having an authorized representative sign below in the spaces provided and return
a signed copy of this Second Amendment to the undersigned at the address above.


Very truly yours,
EXPRESSJET HOLDINGS, INC.


By:           /s/ James B. Ream
Name:                      James B. Ream
Title:                      President and Chief Executive Officer


XJT HOLDINGS, INC.


By:           /s/ James B. Ream
Name:                      James B. Ream
Title:                      President and Chief Executive Officer


EXPRESSJET AIRLINES, INC.


By:           /s/ James B. Ream
Name:                      James B. Ream
Title:                      President and Chief Executive Officer


Agreed:


CONTINENTAL AIRLINES, INC.


By:           /s/ Mark Erwin
Name:                      Mark Erwin
Title:                      Senior Vice President Corporate Development &
Alliances


cc:           Continental Airlines, Inc.
1600 Smith Street, HQSLG, Houston, Texas 77002
Attention: General Counsel
Telecopy No.: (713)  324-5161


ExpressJet Holdings, Inc.
700 North Sam Houston Parkway West, Suite 200, Houston, Texas 77067
Attention:  Vice President & General Counsel
Telecopy No.: (832) 353-1141

 
 

--------------------------------------------------------------------------------

 
                                                                                                                                          Execution
Version
 

Appendix 1 to Schedule 3




$ [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]*for each
actual block hour (which shall be the “block hour” rate referred to in Schedule
3.A.1.a of this Agreement).


* This Base Compensation Rate shall be adjusted to the extent provided pursuant
to the terms of Section 3.02 of this Agreement.


In addition, for each calendar month beginning with the month of September 2008
and extending through (and including) June 2009 (such period from September 1,
2008 through June 30, 2009, being herein referred to as the “Review Period”),
Continental and Contractor, as part of the monthly flight reconciliation process
pursuant to Section 3.06(b) of this Agreement, shall compare the number of
Actual Monthly Block Hours for such calendar month with the number of Baseline
Monthly Block Hours for such calendar month, and Continental shall pay
Contractor $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] for each Extra Monthly Payment Hour, if any, for such month, provided
that, in no event shall Continental be required (a) to pay an amount greater
than $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for
any one month or $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] in the aggregate in respect of Extra Monthly Payment Hours during the
Review Period or (b) to make any payment under this paragraph in respect of any
calendar month after the Review Period.  After the Review Period, Contractor
shall pay Continental an amount equal to $[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] for each Aggregate Accrued Block Hour, if
any, existing as of June 30, 2009, subject to the proviso at the end of the next
paragraph (such payment to be made in July 2009 as part of the monthly flight
reconciliation process pursuant to Section 3.06(b) of this Agreement).


During each calendar month beginning with the month of July 2009 and extending
through (and including) the end of the Base Term or, if earlier, the date on
which Contractor has provided a discount to Continental in an aggregate amount
equal to $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] (such period being herein referred to as the “Discount Period”),
Continental and Contractor, as part of the monthly flight reconciliation process
pursuant to Section 3.06(b) of this Agreement, shall compare the number of
Actual Monthly Block Hours for such calendar month with the number of Baseline
Monthly Block Hours for such calendar month, and Contractor shall provide to
Continental and Continental shall receive (and Continental shall be entitled to
apply and take) a discount on any amounts owed to Contractor under the CPA equal
to $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
Discount Payment Hour, if any, for such month, provided that, if for any reason
any such discount cannot be applied and taken such month, the unapplied portion
thereof shall be applied and taken in succeeding months until such discount has
been fully applied and taken, and provided further, that, in no event shall all
such monthly payments in the aggregate made by Contractor pursuant to this
paragraph exceed $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


Solely for the purposes of calculating amounts payable under the two preceding
paragraphs of this Appendix 1 to Schedule 3, the following terms shall have the
definitions set forth below:


“Accrued Block Hours” means, for each calendar month in the Review Period for
which Actual Monthly Block Hours exceeds Baseline Monthly Block Hours, the
number of hours by which Actual Monthly Block Hours for such month exceeds
Baseline Monthly Block Hours for such month.


“Actual Monthly Block Hours” means, for each calendar month, (a) the total
actual block hours flown by Contractor pursuant to this Agreement during such
calendar month, plus (b) the total block hours that are scheduled by Continental
to be flown pursuant to a Final Monthly Schedule in accordance with this
Agreement but which are not actually flown because the flight is not operated
during such calendar month by Contractor as a result of a Controllable
Cancellation.


“Aggregate Accrued Block Hours” means the aggregate of all Accrued Block Hours
from prior months in the Review Period, less the number of Accrued Block Hours
previously applied to reduce the number of Extra Monthly Payment Hours pursuant
to the last clause in the definition thereof.




“Baseline Monthly Block Hours” means the following number of block hours for
each calendar month set forth below:


For September 2008:                                              [XXX];
For October 2008:                                              [XXX];
For November 2008:                                              [XXX];
For December 2008:                                              [XXX];
For January 2009:                                              [XXX];
For February 2009:                                              [XXX];
For March 2009:                                              [XXX];
For April 2009:                                              [XXX];
For May 2009:                                              [XXX]; and
For June 2009:                                              [XXX].


Following June 2009,
For each July:                                              [XXX];
For each August:                                              [XXX];
For each September:                                              [XXX];
For each October:                                              [XXX];
For each November:                                              [XXX];
For each December:                                              [XXX];
For each January:                                              [XXX];
For each February:                                              [XXX];
For each March:                                   [XXX];
For each April:                                              [XXX];
For each May:                                              [XXX]; and
For each June:                                              [XXX].


“Discount Payment Hours” means, for each calendar month in the Discount Period
for which Actual Monthly Block Hours exceeds Baseline Monthly Block Hours, the
number of hours by which Actual Monthly Block Hours for such month exceeds the
Baseline Monthly Block Hours for such month.


“Extra Monthly Payment Hours” means, at the end of each calendar month in the
Review Period in which Baseline Monthly Block Hours exceeds Actual Monthly Block
Hours, the number of hours by which Baseline Monthly Block Hours exceeds Actual
Monthly Block Hours, reduced by the number of Aggregate Accrued Block Hours, if
any, existing at the beginning of such calendar month.




The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.




[“XXX” REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]
 



